In a proceeding by the Motor Vehible Accident Indemnification Corporation (hereinafter called “MVAIC”) against the claimant Lloyd Jerman: (a) to vacate his demand for the arbitration of his claim for damages for personal injury asserted under an automobile liability insurance policy which, pursuant to statute (Insurance Law, § 167, subd,. 2-a), contained an “ uninsured motorist ” indorsement; (b) to direct a hearing of the preliminary issue whether the injury was caused by an intentional assault or by an accident; and (e) to stay the arbitration pending the judicial determination of such preliminary issue, the MVAIC appeals from an order of the Supreme Court, Nassau County, dated February 15, 1962, which denied its application (see 32 Misc 2d 946). Order reversed on the law, without costs; application granted to the extent that arbitration is stayed pending the judicial determination by the court, or by a jury if demanded, of the issue raised herein, ¡and matter remitted to Special Term for further proceedings not inconsistent herewith. No questions of fact have been considered. The reasons for this decision are set forth in the companion appeal [Matter of Motor Vehicle Acc. Ind. Corp. [Brinson], 18 A D 2d 809). Beldock, P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.